Citation Nr: 1039578	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  03-23 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  What evaluation is warranted for posttraumatic stress 
disorder (PTSD) from November 9, 1998?

2.  What evaluation is warranted for PTSD from April 17, 2003?

3.  What evaluation is warranted for PTSD from March 14, 2005?


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1965 to 
August 1969, and from March 1977 to November 1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center in 
Philadelphia, Pennsylvania.  Jurisdiction over the case was 
thereafter transferred first to the Regional Office (RO) in 
Newark, New Jersey, and then to the RO in Huntington, West 
Virginia.

In a May 2003 rating decision, VA determined that the Veteran was 
incompetent for VA purposes.  

The Board notes that in the November 2001 rating decision, the 
Veteran was granted a 100 percent disability rating based on his 
hospitalization for PTSD in excess of 21 days between March 3, 
1999 and December 28 1999.  As this is the highest possible 
rating, the Board will not address the rating warranted during 
that term.  

The issue was previously before the Board and was remanded in 
April 2005 for further development.  A copy of that remand is of 
record.  

As noted in the April 2005 Board remand, a May 2003 rating 
decision denied service connection, to include on a secondary 
basis, for alcohol abuse.  The Veteran was notified of this 
decision and of his appellate rights with respect thereto, but he 
did not appeal.  That decision is therefore final.  38 U.S.C.A. § 
7105 (West 2002).  In March 2005, the Veteran's representative 
again raised the issue of entitlement to service connection on a 
secondary basis for alcohol abuse.  In December 2007, the RO 
deferred the issue in order to retrieve additional records, such 
records have been obtained, yet the claim to reopen remains 
unadjudicated.  Therefore, the question whether new and 
material evidence has been submitted to reopen a claim for 
service connection, to include on a secondary basis, for 
alcohol abuse is referred to the RO for appropriate 
action. 

A claim of entitlement to compensation for dementia under 
38 U.S.C.A. § 1151 (West 2002), due to VA treatment, has 
also been raised by the record.  This issue also has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it and it is referred to the AOJ for appropriate 
action.  

The question what evaluation is warranted for PTSD from March 14, 
2005 is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  From November 9, 1998 to April 16, 2003, save for the period 
of the Veteran's 1999 hospitalization for PTSD, his posttraumatic 
stress disorder was productive of not more than occupational and 
social impairment with deficiencies in most areas.  

2.  From April 16, 2003 to March 13, 2005, the Veteran's 
posttraumatic stress disorder was productive of not more than 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks.  


CONCLUSIONS OF LAW

1.  Between November 9, 1998 to April 16, 2003, excluding the 
period of the Veteran's 1999 hospitalization for PTSD, a 70 
percent rating, but not higher, for posttraumatic stress disorder 
was warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
and Supp. 2009); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 
4.130, Diagnostic Code 9411 (2009).

2.  Between April 17, 2003 and March 14, 2005, a 30 percent 
rating, but not higher, for posttraumatic stress disorder was 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.159, 4.1, 4.3, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As service connection, an initial rating, and an effective date 
have been assigned, the notice requirements of 38 U.S.C.A. § 
5103(a) have been met.   

These matters were most recently before the Board in April 2005, 
when the case was remanded to the RO in Huntington, West 
Virginia, via the Appeals Management Center (AMC).  The purpose 
of the remand was to obtain any outstanding private and/or VA 
treatment records, to obtain, if existent, Social Security 
disability records and to obtain a new PTSD VA examination.  
Certain requested records were obtained.  In response to the 
AMC's request for records the Social Security Administration 
noted in July 2006, that the Veteran filed for disability 
benefits in June 1994 and that his request was denied.  Social 
Security additionally noted that, five years after a denial, 
their records are destroyed.  Accordingly, all records associated 
with the Veteran's denial by the Social Security Administration 
must be presumed destroyed.  

For the sake of clarification, and in response to a question 
posited by the Veteran's custodian in a July 2009 statement, the 
Board notes that the records requested and destroyed are only 
those pertaining to the Veteran's disability claim denial.  Other 
Social Security records unrelated to the Veteran's disability may 
still exist but are irrelevant to the claim before the Board.

The actions previously sought on remand have been substantially 
completed as directed; the Board finds that the mandates of the 
April 2005 remand have been properly followed.  See Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).  A supplemental statement 
of the case was issued in August 2009, which confirmed and 
continued the previous denial.  

Accordingly, VA has fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  He was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no evidence 
of any VA error in notifying or assisting him that reasonably 
affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Increased Rating Claims-Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  
Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, multiple 
(staged) ratings may be assigned for different periods of time 
during the pendency of the appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Regulations establish a General Rating Formula for rating 
psychiatric disorders.    38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestations of particular symptoms.  
The use of the phrase "such as" in 38 C.F.R. § 4.130, however, 
demonstrates that the symptoms after that phrase are not intended 
to constitute an exhaustive list, but rather are to serve only as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under 38 C.F.R. 
§ 4.130 is not restricted to the symptoms provided in the 
Diagnostic Code.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational and 
social impairment, including, if applicable, those identified in 
the American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM -IV).

With regard to psychiatric disorders, regulations provide that 
the frequency, severity, and duration of psychiatric symptoms 
must be considered as well as the length of, and the veteran's 
ability to adjust during, periods of remission.  The evaluation 
assigned must be based on all the evidence of record that bears 
on occupational and social impairment and not merely on the 
examiner's assessment of the level of disability at the moment of 
the examination.  38 C.F.R. § 4.126(a).  Finally, the evaluation 
assigned to a psychiatric disorder depends on the occupational 
and social impairment actually caused by psychiatric symptoms.  
38 C.F.R. § 4.130.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, which addresses 
posttraumatic stress disorder, a 30 percent evaluation is 
warranted for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  Id.  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships.  Id.  

A 70 percent evaluation is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful situations (including work or 
a worklike setting); and inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is in order when there is total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; danger of hurting 
self or others; inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, occupation, or own name.  Id.

The Global Assessment of Functioning scale is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (quoting DSM-IV).  Scores 
ranging from 31 to 40 reflect "[s]ome impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school)."  

A score of 41 to 50 is indicated where there are "[s]erious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to 
keep a job)."  

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that disability are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38C.F.R. § 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  When an 
analysis of the first two steps reveals that the rating schedule 
is inadequate to evaluate a claimant's disability picture and 
that picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step-a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Thun v. 
Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Factual Background 

Procedurally, the Veteran was granted entitlement to service 
connection for posttraumatic stress disorder in November 2001.  
The Veteran's disorder was evaluated as 100 percent disabling for 
the period between March 3 and December 28 1999, in accordance 
with 38 C.F.R. § 4.29.  For the period outside of his 
hospitalization, he was assigned a noncompensable evaluation.  

In a March 2003 rating decision, the initial noncompensable 
rating was increased to 10 percent effective January 1, 2000.  
The Veteran appealed.  In April 2005, the Board remanded the 
issue on appeal so that additional records could be obtained, the 
Veteran could receive proper notification and so that he could be 
afforded an additional VA examination.  

For the reasons stated below, resolving the benefit of the doubt 
in his favor, the Board finds that the Veteran's symptoms most 
closely approximate a 70 percent disability evaluation for the 
period between November 9, 1998 and April 16, 2003, save for any 
term when he was in receipt of benefits pursuant to 38 C.F.R. § 
4.29.  Between April 17, 2003 and March 14, 2005, the evidence 
shows that a 30 percent disability rating is most appropriate.

A November 1998 discharge note from the Lyons VA medical center 
noted that the Veteran was oriented with an intact memory, and 
clear, coherent and relevant speech.  The Veteran described his 
mood as depressed without suicidal or homicidal thought, intent 
or plans.  The Veteran's affect was found to be broad and 
appropriate.  He admitted to seeing occasional "shadows" in his 
peripheral vision and olfactory hallucinations.  The Veteran 
showed no evidence of formal thought disorder, delusions or 
paranoia.  Insight and judgment appeared to be fair.  Diagnoses 
of posttraumatic stress disorder and alcohol dependence were 
entered.  A global assessment of functioning score of 40 was 
assigned.  

Between March and June 1999, the Veteran was domiciled in a PTSD 
residential rehabilitation program.  In June 1999, C.W. and Dr. 
S.K., the Veteran's readjustment therapist and the chief of the 
Martinsburg psychiatry service, respectively, submitted a joint 
statement in support of the Veteran's claim.  They noted that the 
Veteran was attending a posttraumatic stress disorder residential 
rehabilitation program, but his symptoms had increased.  It was 
noted that the Veteran experienced bad dreams and combat-related 
nightmares.  Symptoms included emotions ranging from very 
depressed to highly anxious on most days were described and the 
Veteran was reported as having impaired social relations.  The 
Veteran was described as unemployable.  The authors stated that 
it was  their impression that due to the severity of the 
Veteran's symptoms, industrial capacity and social capacity were 
severely impaired.  They wrote that due to the severity of the 
Veteran's nightmares, intrusive thoughts, dysfunctional episodes, 
ambivalence and rage, the Veteran's capacity to function in a job 
situation was very poor.  They stated that it was their belief 
that the Veteran was totally disabled.  A global assessment score 
of 35 was provided for the Veteran.

The record includes a June 1999 inpatient discharge summary in 
which it was noted that the Veteran received treatment in an 
inpatient program for his PTSD and that he successfully completed 
and was discharged from the program approximately three months 
later.  It was noted that the Veteran experienced nightmares, 
distressing recollections and that periodically he isolated 
himself and avoided certain situations and events which reminded 
him of Vietnam.  It was further noted that the Veteran quickly 
moved into a state of hyperarousal where a situation was 
uncertain, confusing or interpreted as threatening.  Further, 
such hyperarousal led to fight or flight behavior which 
interfered with the Veteran's ability to form or maintain 
relationships or employment.  The Veteran's rehabilitation 
coordinator reported that Veteran's PTSD symptoms were expected 
to become more frequent and severe during the anniversary of the 
Veteran's traumatic war experiences.  The Veteran's PTSD was 
found to be chronic and resulting in impairment in his ability to 
form relationships, interact socially with others and to find or 
keep steady employment.  The discharge note reported that the 
Veteran had been referred to a compensated work therapy program.

Reports in conjunction with the Veteran's participation in the 
compensated work therapy program dated in October 1999 reported 
that the Veteran heard voices when he sat alone at lunchtime and 
that he increasingly believed someone was behind him.  The 
Veteran explained to the reporting nurse that he had no intention 
of seeking employment when he left his work program and that he 
was seeking compensation.  A negative outlook with a constricted 
affect was observed.  A diagnosis of alcohol dependence in early 
remission in a sheltered environment was noted.  A later October 
1999 treatment note reported the Veteran's complaints about his 
co-workers who rubbed him the wrong way.  The Veteran stated that 
he did not have any intention of seeking paid employment.  A 
November 1999 nursing note noted that the Veteran had become 
depressed in the last week with fleeting thoughts of suicide 

A February 2000 psychiatry consult note reported the Veteran's 
complaints that he could not relax or sleep and that he had taken 
off from work for two weeks.  It was noted that the Veteran lived 
with two other men who made him nervous and fussed with him if he 
was late to work.  The Veteran reported that he had consumed 
alcohol the week prior and that he drank to remain calm.  He 
reported thoughts of suicide but none presently and stated that 
he did not drink when he was taking medications.  The Veteran's 
affect was constricted and it was noted that the Veteran 
minimized his alcohol use and its effects.  He stated that he did 
not want a job but rather wanted his VA disability payments so 
that he could live in the woods.  It was noted that the Veteran 
had poor motivation for work behaviors and a recent relapse of 
alcohol dependence.  The examining clinical nurse specialist 
noted that substance-induced depression was likely as there had 
been a recent relapse of alcohol dependence.  

A February 2000 physician clinic note reported that the Veteran 
complained of anxiety to the point of suicidal ideation.  It was 
noted that the Veteran had not made any recent suicide attempts 
but that he had avoided others and stayed in his room with 
increased anxiety during the two weeks prior.

A June 2000 treatment note reported that the Veteran had sleep 
difficulties, had combat dreams and had flashbacks twice a week.  
It was noted that the Veteran's girlfriend had died a year prior 
which bothered him.  A global assessment of functioning score of 
50 was provided.  

A January 2001 VA medical center treatment note reported that the 
Veteran's alcohol dependence was in remission and that he had a 
global assessment score of 45.   In March 2001, the Veteran 
reported that he had panic attacks four to five times a month 
with nightmares three to four times a week.  The Veteran reported 
that he was not feeling suicidal.  A June 2001 psychiatric note 
revealed that the Veteran reported anxiety which caused him to 
miss two to three days of work a month.  Sleep difficulties, 
nightmares, hypervigilance and four to five panic attacks a month 
were also reported.  It was noted that the Veteran denied hearing 
voices.  

Martinsburg VA medical center reports demonstrate that in July 
2002, the Veteran was brought to the emergency room by family and 
friends because he had been drinking heavily, was not eating and 
he had become confused.  It was noted that the Veteran had 
stopped drinking four days prior to admission.  An underlying 
history of PTSD was noted.  Physical examination revealed that 
the Veteran was not oriented to time, place or person.  An August 
2002 psychology consult noted that the Veteran was admitted for 
acute alcohol withdrawal and transferred to the nursing home unit 
for management and placement secondary to residual alcohol 
dementia.  It was noted that the Veteran was alert and showed no 
evidence of major mental health symptoms although he had a 
history of major depression and showed a slightly depressed 
affect.  The Veteran was oriented to person and marginally to 
time but was otherwise disoriented, reporting that he was in the 
Army in Massachusetts.  Significantly, at discharge the diagnoses 
were acute alcohol withdrawal, and persistent alcohol related 
dementia.  Posttraumatic stress disorder was not diagnosed, but 
was listed by history. 

In April 2003, the Veteran was afforded a VA examination, the 
examiner noted that it was difficult to obtain a meaningful 
history from the Veteran.  The Veteran described his symptoms as 
daily nightmares of Vietnam, flashbacks but less often than 
previously and thoughts of Vietnam.  The Veteran stated that he 
tried to avoid people and did not like crowds.  He said that he 
felt depressed on and off and said that suicidal ideation crossed 
his mind but that he never attempted to kill himself.  His 
concentration was poor and he had an increased startle response 
to loud noises.  The Veteran stated that when he thought about 
Vietnam his heart rate increased and his palms became sweaty.  It 
was noted that in additional to his PTSD symptoms, the Veteran 
had symptoms of dementia, he could not remember things, appeared 
to be confused and reported that he had heard voices in the past.  

On mental status examination the Veteran was alert, cooperative 
and appropriately dressed.  His speech was slow but clear.  His 
eye contact was full.  The examiner noted that it appeared as if 
the Veteran was in his own world.  He was oriented to person and 
place but not time.  Both recent and remote memory appeared to be 
impaired.  The Veteran denied auditory or visual hallucinations 
as well as suicidal or homicidal ideation at the time of 
examination.  Judgment and insight were opined to be poor.

The examiner stated that the Veteran had developed alcoholic 
dementia.  The examiner summarized that while the Veteran had 
PTSD, his PTSD symptoms were not very prominent and were 
overshadowed by his dementia.  He provided a GAF score between 35 
and 40 and stated that the Veteran's abuse of alcohol had 
contributed to his downfunctioning and dementia and that it was 
difficult to separate how much of the Veteran's global assessment 
of functioning score was due to PTSD and how much was due to 
alcoholism.  The examiner stated that alcohol had caused the 
Veteran's dementia which had caused more impairment in 
functioning than his PTSD.  

As noted, in a May 2003 rating decision service connection for 
alcohol abuse was denied.  The appellant was informed of that 
decision, but a timely appeal was not perfected.  Hence, that 
rating decision is final.  38 U.S.C.A. § 7105.

In a July 2004 assessment from the Veteran's recreational 
therapist, it was noted that the Veteran had PTSD but that his 
PTSD was not a factor due to his memory impairment.  

A December 2004 psychiatric consultation noted that the Veteran 
had a long history of alcohol dependence, and persistent alcohol 
induced dementia.  A history of posttraumatic stress disorder was 
also noted, but active posttraumatic stress disorder was not 
diagnosed.  Mental status examination revealed no evidence of 
suicidal or homicidal ideation.  The appellant's memory was 
impaired, and he could not state the year.   There was no 
evidence of psychomotor agitation or retardation, and his affect 
was good.  The appellant was alert and oriented to person.  The 
impression was persistent alcohol induced dementia.  Active 
posttraumatic stress disorder was not diagnosed, but the disorder 
was listed "by history." 
 
Analysis

Initially, the Board recognizes the holding of Mittleider v. West 
which precludes the Board from differentiating between the 
symptomology attributable to a nonservice-connected disability 
and a service-connected disability in the absence of medical 
evidence that does so.  Mittleider v. West, 11 Vet. App.181, 182 
(1998) (per curiam).  In this case, the Board finds that the 
medical evidence is such that it is possible to differentiate 
between the functioning impairment due to the Veteran's PTSD and 
functional impairment secondary to his nonservice connected 
alcohol-induced dementia.

Taking all of the available evidence into account, the Board 
finds that for the period between November 9, 1998 and April 16, 
2003 (excluding the period of the Veteran's PTSD hospitalization 
in 1999), his PTSD was most appropriately rated as 70 percent 
disabling.  From April 17, 2003 to March 13, 2005, however, the 
Board finds that a 30 percent disability rating is more 
appropriate.

The June 1999 letter from C.W. and Dr. S.K., along with the June 
1999 PTSD program discharge summary noted that the Veteran's 
social and occupational functioning was severely limited by 
posttraumatic stress disorder.  Indeed, C.W. and Dr. S.K. 
specified that in their opinion, the Veteran was totally 
disabled.  The Board notes those determinations, however, the 
evidence also shows that only a few months after his 
hospitalization for PTSD, the Veteran worked in a compensated 
work therapy program.  Treatment notes regarding his employment 
note that the Veteran had trouble getting along with fellow co-
workers, however, these notes commented that the Veteran had 
little motivation to work.  They did not state that the 
appellant's posttraumatic stress disorder precluded all forms of 
substantially gainful employment.  Treatment notes dated between 
2000 and 2001 additionally indicate that, while the appellant 
missed some work due to posttraumatic stress disorder symptoms, 
he was employed.  Thus, the evidence demonstrates deficiencies in 
work relations and an inability to establish and maintain 
effective relationships as described in the criteria for a 70 
percent disability rating but fails to demonstrate the total 
occupational and social impairment needed for a 100 percent 
rating.  

The record reveals global assessment scores ranging between 35 
and 50, evidencing major impairment in several areas and serious 
symptoms while the Veteran appeared to be lucid.  The Board finds 
that these scores, when taken into account with the findings of 
the Veteran's treating psychiatrists, are appropriately reflected 
by the 70 percent disability evaluation.  

The Board has considered the Veteran's entitlement to a 100 
percent rating for this period.  Significantly, the Veteran 
worked during part of this period and he did not suffer from 
persistent delusions or an inability to perform activities of 
daily living.  His behavior was not documented as grossly 
inappropriate, and he was able to maintain personal hygiene.  He 
was not disoriented to time and place due to posttraumatic stress 
disorder.  Hence, a 100 percent disability rating was not 
warranted.  

The Board acknowledges that during the period in question, the 
Veteran's symptoms have varied widely, especially after his 2002 
admission into a nursing home following detoxification from 
alcohol.  Some of the symptoms demonstrated during this period, 
such as the Veteran's inability to orient to time and place, 
would in some circumstances merit a 100 percent disability 
rating.  The Board finds, however, that the symptoms which are 
associated with a higher disability rating are clearly due to 
non-service connected alcohol abuse and dementia and cannot 
therefore contribute to a rating in excess of 70 percent.

For the period following the Veteran's April 2003 VA examination 
to March 13, 2005, the Board finds that 30 percent rating is most 
appropriate.  The Veteran's pre-April 2003 nursing home records 
suggest that the majority of symptoms were due to dementia and 
not posttraumatic stress disorder.  However, the evidence showing 
that the Veteran's impairment was primarily due to dementia is 
clearest during the April 2003 VA examination.  During that 
examination the examiner found that it would be extremely 
difficult to separate the Veteran's PTSD and dementia symptoms 
and impairments.  Nevertheless, the examiner found that the 
Veteran's abuse of alcohol contributed to his decreased 
functioning, that posttraumatic stress disorder symptoms were not 
very prominent, and his symptoms were overshadowed by his 
nonservice connected dementia.  This evidence, when considered 
with the Veteran's treatment notes during that period, probative 
to show that the Veteran's occupational and social impairment as 
due to PTSD had decreased.

Despite a showing that the Veteran's PTSD symptoms were less 
prominent, by the April 2003 VA examination he still exhibited 
symptoms such as interrupted sleep and nightmares, panic attacks, 
hypervigilance and an exaggerated startle response.  These 
symptoms are in line with a 30 percent disability rating.  

There is no indication in the record that between April 17, 2003 
and March 13, 2005, the Veteran's PTSD symptoms did more than 
create occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks.  While the Veteran does not need 
to meet all of the criteria set forth in Diagnostic Code 9411, 
the overall picture of his symptomatology is most appropriately 
rated at 30 percent because he did not exhibit occupational and 
social impairment with reduced reliability and productivity due 
to PTSD.  Id.  Accordingly, between April 17, 2003 and March 13, 
2005, the evidence supports a finding that his impairment is best 
approximated by the criteria for the 30 percent rating, but no 
more.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board concedes that global assessment of functioning scores 
arguably support a higher rating.  Significantly, however, the 
Veteran's actual symptoms are more probative in addressing the 
rating question.  Using a numbered score on the global assessment 
of functioning scale to assign symptoms to a patient that were 
neither diagnosed nor observed, and then using those unobserved 
symptoms to determine a rating is inaccurate and inappropriate.  
Also noteworthy is the fact that the Veteran's global assessment 
of functioning score frequently related, in part, to his 
nonservice connected dementia, as noted in the April 2003 VA 
examination.  The psychiatrists' observations and specific 
statements regarding the Veteran's symptoms are judged to be the 
most probative in determining his rating.

At all times, the Veteran's disability picture due to 
posttraumatic stress disorder during this term was not so unusual 
or exceptional in nature as to warrant referral of his case to 
the Director or Under Secretary for review for consideration of 
an extraschedular evaluation for either of the time periods 
discussed in this decision.  38 C.F.R. § 3.321(b)(1).  The rating 
criteria for his posttraumatic stress disorder reasonably 
describe the Veteran's disability level and symptomatology.  
Thus, as the Veteran's disability picture is contemplated by the 
rating schedule, the assigned schedular evaluations are adequate, 
and no referral for extraschedular evaluations is required.  
Thun.


ORDER

A 70 percent evaluation, but no higher, for posttraumatic stress 
disorder from November 9, 1998 to April 16, 2003 is granted 
subject to the laws and regulations governing the award of 
monetary benefits.

A 30 percent evaluation, but no higher, for posttraumatic stress 
disorder from April 17, 2003 to March 13, 2005 is granted subject 
to the laws and regulations governing the award of monetary 
benefits.



REMAND

The Board finds that a remand is in order for the issue of what 
evaluation is warranted for PTSD from March 14, 2005.  In this 
regard, on March 14, 2005, the representative submitted a 
statement wishing to reopen the issue of entitlement to service 
connection for alcohol abuse, to include secondary to 
posttraumatic stress disorder .  Since that time, however, the 
issue as to whether new and material evidence has been submitted 
has not been adjudicated.  Additionally, a claim of entitlement 
to compensation pursuant to 38 U.S.C.A. § 1151 has been 
presented.

In light of the March 14, 2005, claim resolution of the Veteran's 
remaining increased rating claim for posttraumatic stress 
disorder must be deferred.  Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision on one 
issue cannot be rendered until the other issue has been 
considered).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the Veteran's 
claims file and determine whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to service 
connection for alcohol abuse to include as 
secondary to posttraumatic stress 
disorder.  The RO must also adjudicate the 
appellant's entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for alcohol 
abuse.  If and only if the Veteran 
perfects an appeal should these issues be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  
 
2.  Thereafter, the RO must arrange for 
any further development deemed necessary 
in the matter of entitlement to an 
increased rating for posttraumatic stress 
disorder since March 14, 2005, pertinent 
medical records or ordering a VA 
examination.  If an examination is ordered 
the examiner must differentiate any 
pathology caused by posttraumatic stress 
disorder from pathology caused by any 
other disorder.  A complete rationale must 
be provided for any opinion offered. 
 
3.  The RO must then re-adjudicate the 
claim remaining on appeal.  If any claim 
remains denied, the RO must issue an 
appropriate Supplemental Statement of the 
Case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN   
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


